                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


JIMMIE COLE                                                                       PLAINTIFF


v.                                 Case No. 4:19-cv-4010


CORPORAL HENDERSON                                                              DEFENDANT

                                           ORDER

       Before the Court is the Report and Recommendation filed on February 27, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 13. Judge Bryant recommends that Plaintiff’s Motion for Restraining Order (ECF No. 8)

be denied. Plaintiff has filed timely objections. ECF No. 14. However, those objections are not

specific and do not otherwise call into question Judge Bryant’s findings and conclusions.

Accordingly, upon review, the Court overrules Plaintiff’s objections and adopts Judge Bryant’s

Report and Recommendation in toto. Therefore, Plaintiff’s Motion for Restraining Order (ECF

No. 8) is hereby DENIED.

       IT IS SO ORDERED, this 19th day of March, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
